WINTERSHEIMER,
Justice, dissenting.
I must respectfully dissent because I believe it was improper in an automobile negligence case to exclude evidence that Lewis operated his vehicle at the time of the accident while his drivers’ license was cancelled, suspended or revoked.
KRS 186.640 provides in pertinent part that any driver involved in any accident resulting in any damage whatsoever to person or property ... whose license has been cancelled, suspended or revoked pri- or to the time of the accident, shall be deemed prima facie negligent in causing or contributing to the accident.
The decision of this Court, known then as the Court of Appeals, in Tipton v. Estill Ice Co., 279 Ky. 793, 132 S.W.2d 347 (1939), held that the legislature could not make the mere failure to secure a drivers’ license prima facie evidence that a driver involved in an automobile accident was negligent. Tipton, supra, involved an earlier version of the statute at a time when automobile activity was far less than it is in the Year 2000. This Court should reexamine Tipton and overrule it. The duty to obtain a valid drivers’ license was in addition to the duty to exercise ordinary care in operating the vehicle. The collision could not have occurred if the suspended driver had honored his duty not to operate a vehicle on the highways without a valid license.
This case involves a driver whose license was revoked as a result of a DUI conviction involving an automobile collision. This case relates to the revocation provision of the statute and is very closely linked to the legitimate purpose of promoting safety on the highway by keeping intoxicated persons and other unsafe drivers off the road. There is no prejudice to the driver whose license was suspended because after the introduction of the suspension, the driver could have met his burden of going forward with evidence to rebut the presumption, KRE 301, and the jury could have determined the comparative negligence of both sides.